DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being obvious over Aizawa et al. (US 2020/0023863, which has foreign priority to JP 2017-048169, filed 14 Mar 17), herein “Aizawa”, in view of Rajkumar et al. (US 10730181, filed 27 Dec 17), herein “Rajkumar”.
As an initial matter, it should be noted that the Rajkumar reference is a published US Patent, and purely in an effort to expedite the Applicant’s review of this reference so as to not require referencing citations with columns and line numbers, which has been known to be cumbersome at times, the citations 
Regarding Claims 1, 11, and 20 (each independent), Aizawa discloses:
a vehicle system (vehicle 1), comprising: at least one hardware processor unit programmed to perform operations (“control unit 23 includes a processor 231”, Paragraph 52, “The embodiment may be implemented by a storage medium such as a read only memory (ROM) that stores a program causing the processor 231 to execute processing of each unit included in the processor 231”, Paragraph 113) comprising: (per Claim 1) / a method (“a concentration degree determination method”, Paragraph 1, also see Claim 6) for operating an autonomous vehicle (automatic driving control device 14, vehicle 1, “an automatic driving mode in which the vehicle is caused to run along a previously-set route regardless of the driving operation of the driver has been developed as an driving mode of a vehicle”, Paragraph 2), comprising: (per Claim 11) / a machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, cause the at least one processor unit to perform operations (“control unit 23 includes a processor 231”, Paragraph 52, “The embodiment may be implemented by a storage medium such as a read only memory (ROM) that stores a program causing the processor 231 to execute processing of each unit ) comprising: (per Claim 20)
receiving a plurality of inputs from a user of a vehicle (i.e. eye gaze direction/-s of the user at one or more specific objects each time one or more objects (that may or may not be the one or more specific objects) being shown on display 131, per the below citations), the plurality of inputs comprising a first labeling input received from the user, the first labeling input comprising a user-provided label for an object outside the vehicle, the user-provided label indicating a classification of the object (see discussion pertaining to Rajkumar below, wherein the first labeling input describes/confirms/rejects a classification label for an object from the surroundings of the vehicle being shown on display 131 of Aizawa that is either not yet be known to the vehicle’s object classification system or is only known with a low degree of confidence and thus a user input confirming or rejecting it’s classification would help improve the vehicle’s object classification system) and a first alert input received from the user (i.e. the actual eye gaze direction of the user to a specific object following an object (that may or may not be the specific object) being shown on display 131, each time there is a new object shown on the display, and obviously the driver’s response time to do so, “The object recognition degree is an index how much the driver recognizes an object (for example, visually), and is a degree to which the driver consciously confirms (for example, visually) an object”, Paragraph 43, “navigation device 13 displays a warning giving attention to the driver on the display 131 as an image or video…the audio output device 16 outputs the warning giving the attention to the driver from the speaker 161 as a sound. The warning is not limited to a specific output mode, as long as the warning is a content that gives attention to the driver, for example, that the driving concentration degree is low or that it is necessary to concentrate on the driving. The driver can recognize that the driver is not in the state suitable for the driving of the ); and
after determining that no user input has been received for an input threshold time (i.e. the actual eye gaze direction of the user to a specific object has not been made within a certain time duration, and thus the driving concentration degree estimated by the concentration degree estimator is below the applicable first or second reference; “the concentration degree estimator 2316 can refer to the concentration degree table stored in the concentration degree table storage ), providing an alert prompt to a cockpit output device (“Upon receiving the instruction signal from the signal output unit 2318, the support providing device performs predetermined support to the driver. For example, the support providing device is the navigation device 13 or the audio output device 16”, Paragraph 69), causing the cockpit output device to provide the alert prompt to signal to the user to provide an alert input indicating that the user is alert (i.e. the actual eye gaze direction of the user to a specific object following an object (that may or may not be the specific object) being shown on display 131, as per the above citations).
Firstly, Aizawa does not specifically disclose, but Rajkumar teaches, that the plurality of inputs comprise a first labeling input received from the user, the first labeling input comprising a user-provided label for an object outside the vehicle, the user-provided label indicating a classification of the object (“The robot may include navigation components allowing it to set a course and travel along a self-directed path. The robot may include sensory capabilities allowing the robot to perceive its surrounding environment. The robot can include body components such as a chassis and other connecting components”, Paragraph 19, “robots may use a perception system that is designed to ).  It would be obvious for one of ordinary skill 
Secondly, Aizawa does not specifically disclose that a new object is shown on the display (i.e. an alert prompt) specifically when no user input (i.e. the actual eye gaze direction of the user to a specific object has not been made within a certain time duration, and thus the driving concentration degree estimated by the concentration degree estimator is below the applicable first or second reference) is received within a threshold period of time.  However, it is old and well known in the art, and would certainly be obvious, to utilize a time threshold such as a required response time threshold or a time until correct response time threshold, as a means for determining driving concentration degree, since concentration during driving is highly correlated to how quickly a user responds to specific stimuli (i.e. red light turns green but the driver takes longer than expected to accelerate, driver approaches a stop sign but takes longer than expected to start deceleration, object ahead moves into driving path but the driver takes longer than expected to see the object and/or adjust the trajectory of the vehicle, etc.).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Aizawa to only provide alert prompts when no user input is received within an input threshold time, as is old and well known in the art and would certainly be obvious in view of both Aizawa and/or Rajkumar, in order to limit the number of times that the user is interrupted, especially during autonomous driving, to (besides helping to improve object recognition and machine learning capabilities, as per the modification using Rajkumar) prove that their concentration degree is sufficient for whichever mode of driving the vehicle is in (which is obviously a higher degree in manual driving than autonomous driving).
Regarding Claims 2 and 12, Aizawa as modified by Rajkumar renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa further discloses:
(“The state detector 2315 extracts the object from the external image data in order to detect the object recognition degree. For example, the object is an installed object such as a sign or a building, but the object is not particularly limited as long as the object has a possibility of being visually recognized by the driver”, Paragraph 78) captured by at least one remote-sensing devices of the vehicle (external camera 6, “The external camera 6 is installed at any position of the vehicle 1 so as to capture an image of an outside of the vehicle 1. Although one external camera 6 is illustrated in FIG. 1, the vehicle 1 may include a plurality of external cameras that capture images in different directions. The external camera 6 continuously captures the image of a running environment in a vicinity of the vehicle 1. The external camera 6 is activated in response to start of driving of the vehicle 1, and continuously captures the image of the outside of the vehicle 1. The external camera 6 outputs the captured image (hereinafter, also referred to as "external image data") to the concentration degree determination device 2 and the automatic driving control device 14”, Paragraph 34);
providing an indication of the object to a cockpit output device (see Paragraphs 81-82 as shown in the rejections of Claims 1 and 11 above); and
receiving, via the cockpit input device, the first labeling input from the user (see the above citations to Rajkumar as described in the rejections of independent Claims 1 and 11 above).
Regarding Claims 3 and 13, Aizawa as modified by Rajkumar renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Rajkumar further teaches that the user-provided label for the object outside the vehicle first labeling input comprises an audio recording provided by the user (“the user can issue a voice command, interact with the display of client device 108 that communicates with the robot, or interact with a screen of a robot”, Paragraph 31, “The spoken utterance can include various types of ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the display 131 of Aizawa to allow not just touch screen or button input but also voice recognition and/or talk-to-text recognition, as further taught by Rajkumar, so that the driver may provide their classification labels (or confirmations/rejections of a previous classification label) without physically having to take their hands off the steering wheel while driving, thus improving safety.
Regarding Claim 4, Aizawa as modified by Rajkumar renders obvious the vehicle system of Claim 1, and Rajkumar further teaches that there are a plurality of buttons positioned at a cockpit of the vehicle (display 131 of Aizawa as previously modified by Rajkumar, since the client device 108 includes the capability of receiving text input, and text input includes a plurality of buttons; “For example, the user 106 may type in the classification label 120 "cup" into the client device 108…the user 106 may…provide the classification label 120 using a text input”, Paragraph 50), wherein a first button of the plurality of buttons is indicative of a first labeling input type (i.e. using a first letter versus a second letter when inputting the classification label, or for example, a first specific button to press for inputting a new classification label for a previously unknown object, as would be an obvious design choice), wherein a second button of the plurality of buttons is indicative of a second labeling input type (i.e. using a second letter versus a first letter when inputting the ), and wherein the user-provided label for the object outside the vehicle comprises data indicating one of the plurality of buttons that was actuated (i.e. the letters corresponding to the pressed letter buttons while typing in the label, or for example, indicating either a user-input-generated label or a machine-learning-generated label that the user perhaps confirms and/or rejects, as would also be an obvious design choice, “A robot that encounters a new object and learns the correct classification shares the embedding for the object with the rest of the fleet, so that each robot does not need to be individually trained to identify the object. As a result, when a human trains a single robot to identify an object, the system enables the other robots to also be able to identify the object, due to receiving the corresponding embedding and classification information”, Paragraph 24, “additional metadata can also include a description of how the robot 104 determined the classification of the identified object, such as with user input or with comparison to other classification labels and corresponding embeddings stored in the local cache of robot 104”, Paragraph 137).  However, regardless of these teachings from Rajkumar, it is merely a matter of obvious design choice to specifically utilize first/second buttons out of a plurality of buttons for user inputs relating to the classification labels for objects, as opposed to any other form of inputs (such as more buttons, less buttons, a touch screen, speech/voice recognition/commands, motion detection, eye gaze recognition, head orientation recognition, heat detection, etc.), as the specification does not provide any unexpected result or significant advantage of specifically utilizing first/second buttons instead of other means to accomplish the same task.  In fact, it appears that using buttons may in fact be a less-than-ideal choice because it involves the driver taking at least one hand away from the steering wheel, which could impact safety, and/or could result in an incorrect/unintended button being inadvertently pressed, especially when the vehicle is not going straight better intended results.  Furthermore, the Applicant claiming within Claims 3 and 13 that the labeling input comprises an audio recording whereas Claim 4 instead requires a plurality of buttons indicates that even to the Applicant the structural means used to accomplish this function is merely a matter of design choice, since they are providing two completely different options within the claims themselves (rather than providing a single “best mode”).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Aizawa to utilize a plurality of buttons as the structural means for determining one or more labeling inputs, as is further taught by Rajkumar and/or is merely a matter of obvious design choice, in order to provide a means for not just the user to input/approve/reject labeling inputs, which helps to improve object recognition and machine learning capabilities, but also for determining whether or not the user is sufficiently concentrating on their driving, which can then provide a historical record of when the user has sufficient concentration for driving vs. when the user does not have sufficient concentration for driving, which can be used to determine insurance rates and/or for improving safety measures and/or for improving the machine learning of the system.
Regarding Claims 5 and 15, Aizawa as modified by Rajkumar renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa/Rajkumar further discloses/teaches that:
the first labeling input is received at a first time (see discussion pertaining to Rajkumar as per the rejections of independent Claims 1 and 11 above, wherein the first labeling input describes/confirms/rejects a classification label for an object from the surroundings of the vehicle being shown on display 131 of Aizawa that is either not yet be known to the vehicle’s object classification system or is only known with a low degree of confidence and thus a user input confirming or rejecting it’s classification would help improve the vehicle’s object classification system);
i.e. the exterior camera data from external camera 6 that includes an image showing at least the object, as per Aizawa);
detecting the object (“The state detector 2315 extracts the object from the external image data in order to detect the object recognition degree. For example, the object is an installed object such as a sign or a building, but the object is not particularly limited as long as the object has a possibility of being visually recognized by the driver”, Paragraph 78) using the first remote-sensing data (“The external camera 6 is installed at any position of the vehicle 1 so as to capture an image of an outside of the vehicle 1. Although one external camera 6 is illustrated in FIG. 1, the vehicle 1 may include a plurality of external cameras that capture images in different directions. The external camera 6 continuously captures the image of a running environment in a vicinity of the vehicle 1. The external camera 6 is activated in response to start of driving of the vehicle 1, and continuously captures the image of the outside of the vehicle 1. The external camera 6 outputs the captured image (hereinafter, also referred to as "external image data") to the concentration degree determination device 2 and the automatic driving control device 14”, Paragraph 34); and
storing a first training data package (“When the robot acquires new information, such as the classification for a previously unknown object, the robot can store a representation of the new information in the cache to make the information immediately available for the robot to use”, Paragraph 5 of Rajkumar) comprising the first labeling input (i.e. the classification label for the object, as per Rajkumar), the first remote-sensing data (i.e. the exterior camera data that includes an image showing at least the object, as per Aizawa), and an indication of the object (i.e. the image including the object, as per Aizawa).
Regarding Claims 6 and 16, Aizawa as modified by Rajkumar renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa/Rajkumar further discloses/teaches that:
the first labeling input is received at a first time (see discussion pertaining to Rajkumar as per the rejections of independent Claims 1 and 11 above, wherein the first labeling input describes/confirms/rejects a classification label for an object from the surroundings of the vehicle being shown on display 131 of Aizawa that is either not yet be known to the vehicle’s object classification system or is only known with a low degree of confidence and thus a user input confirming or rejecting it’s classification would help improve the vehicle’s object classification system);
determining first remote-sensing data captured by the vehicle at the first time (i.e. the exterior camera data from external camera 6 that includes an image showing at least the object, as per Aizawa); and
storing an indication that the first remote-sensing data corresponds to the object (i.e. the indication is the object actually shown in the image; “the method further includes storing, by the robot, the sensor data used to generate input to the machine learning model used to generate the embedding”, Paragraph 23 of Rajkumar).
Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Aizawa, in view of Rajkumar, further in view of Gao (US 2017/0329331, filed 16 May 17).
Regarding Claims 7 and 17, Aizawa as modified by Rajkumar renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa/Rajkumar further discloses/teaches that:
the first labeling input is received at a first time (see discussion pertaining to Rajkumar as per the rejections of independent Claims 1 and 11 above, wherein the first labeling input describes/confirms/rejects a classification label for an object from the surroundings of the vehicle being shown on display 131 ;
the first labeling input comprises a description of a vehicle control input (i.e. if the first labeling input is received in a sufficiently short time period after the object is shown on the display, and it’s not conflicting with other labels for other similar objects that are already known/confirmed, then this could be considered a vehicle control input since it signifies the driver is alert and paying attention (and thus may be used for enabling the vehicle to switch from an autonomous mode to a manual mode), but if it is not received in a sufficiently short time period after the object is shown on the display, or it is but it conflicts with other labels for other similar objects that are already known/confirmed, then this could be considered a vehicle control input since it signifies the driver is less alert and possibly not paying attention; especially if the actual eye gaze direction of the user to a specific object has not been made within a certain time duration, and thus the driving concentration degree estimated by the concentration degree estimator is below the applicable first or second references (and thus may be used for disabling the vehicle from switching from an autonomous mode to a manual mode or may be used to slow or stop the vehicle); also see discussion pertaining to Gao described below);
determining first remote-sensing data captured by the vehicle at the first time (i.e. the exterior camera data from external camera 6 that includes an image showing at least the object, as per Aizawa); and
storing an indication that the first remote-sensing data corresponds to the vehicle control input (i.e. adjusting the value of the user’s driving concentration degree is based on the object from the image detected by the exterior camera, and that user’s ).
Aizawa/Rajkumar don’t specifically discuss the labeling inputs as describing a vehicle control input, but it should be noted that if the labeling inputs at least describe a classification of the object that might or might not make sense for a particular type of object and/or whether or not the user’s gaze direction were or were not aligned to a specific object, and that true or false values of those “checks” causes an adjustment to the user’s driving concentration degree, then if that adjusted user’s driving concentration degree is used for vehicle control purposes, then the labeling inputs could indeed be considered to comprise a description of a vehicle control input.  Regardless, Gao teaches that when an alert prompt is not responded to within a threshold amount of time (analogous to the user’s driving concentration degree being below a minimum threshold), then the vehicle is specifically slowed and/or stopped (“the system may, responsive to a determination that the driver has not taken over control of the vehicle (such as after a period of time elapses following when an alert to the driver to take over control of the vehicle), function to slow or stop the vehicle. For example, if a pedestrian or deer or other vehicle is determined (such as via processing of image data captured by one or more cameras of the vehicle or processing of sensor data captured by one or more radar or lidar sensors of the vehicle) to be present in the path or route (or approaching the path or route) where the system does not expect such objects, the system may generate an alert to have the driver take over, and if, after, for example, 1 second or 2 seconds, the driver has not started manually driving/controlling the vehicle, the system may slow and/or stop the vehicle”, Paragraph 18).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Aizawa to have the labeling inputs include a description of a vehicle control 
Regarding Claims 8-10 and 18-19, Aizawa as modified by Rajkumar renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa remains silent as to, but Gao teaches: determining that no response to the alert prompt is received within a response threshold time (per Claims 8 and 18); after determining that no response to the alert prompt is received within the response threshold time, stopping the vehicle (per Claims 9 and 19, dependent on Claims 8 and 18, respectively); and after determining that no response to the alert prompt is received within the response threshold time, disengaging a vehicle autonomy system (per Claim 10, dependent upon Claim 8) (“the system may, responsive to a determination that the driver has not taken over control of the vehicle (such as after a period of time elapses following when an alert to the driver to take over control of the vehicle), function to slow or stop the vehicle. For example, if a pedestrian or deer or other vehicle is determined (such as via processing of image data captured by one or more cameras of the vehicle or processing of sensor data captured by one or more radar or lidar sensors of the vehicle) to be present in the path or route (or approaching the path or route) where the system does not expect such objects, the system may generate an alert to have the driver take over, and if, after, for example, 1 second or 2 seconds, the driver has not started manually driving/controlling the vehicle, the system may slow and/or stop the vehicle”, Paragraph 18; wherein the disengagement of a vehicle autonomy system is the disengagement of the autonomous driving itself once the vehicle is slowed/stopped).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Aizawa to utilize an alert response threshold time for judging whether or not the 
Response to Arguments
Applicant's arguments filed 3 Jun 21 have been fully considered but they have not been found persuasive.  Applicant’s respectfully submitted remarks argue that the amendment to independent Claim 1 now requires “receiving a plurality of inputs from a user of a vehicle, the plurality of inputs comprising a first labeling input received from the user and a first alert input received from the user, the first labeling input comprising a user-provided label for an object outside the vehicle, the user-provided label indicating a classification of the object”, which is allegedly not disclosed, taught, suggested, or rendered obvious by the prior art of record.  Specifically relating to the primary reference utilized in the previous prior art rejections, Aizawa, Applicant states that “Aizawa fails to disclose any arrangement where the driver or any other user provides "labeling input comprising a user-provided label for an object outside the vehicle, the user-provided label indicating a classification of the object”, and that “Aizawa fails to disclose or suggest that its driver's line of sight or face indicates any ‘label for an object outside the vehicle’.  Indeed, Aizawa is concerned with making sure the driver is looking at an object, not about identifying or classifying the object”.
In rebuttal to this argument, Examiner states that the previous prior art rejections to the independent claims did not yet require that (a) the first labeling input comprise a user-provided label for an object outside the vehicle, nor (b) that the user-provided label be for an object outside the vehicle.  As such, this new requirement based on the amendment to these claims necessitated the need to replace the previously used secondary reference, Tong, with a new reference, Rajkumar, which teaches that a robot (analogous to the vehicle of Aizawa) will request a user (analogous to the driver of the vehicle of Aizawa) to specifically provide a classification label for one or more objects within observable sensor view of the robot that may or may not yet be known/recognized, which may be in the form of one or more user inputs to the robot itself and/or to a client device (analogous to the display that the driver is supposed to look at in Aizawa) (“The robot may include navigation components allowing it to set a course and travel along a self-directed path. The robot may include sensory ).  Based on the teachings of this newly required Rajkumar reference, since Aizawa already discloses a display that shows a representation of detected object from the vehicle’s surroundings (i.e. an object outside the vehicle), then it would be obvious for one of ordinary skill in the art at the time of filing to modify the display of Aizawa to include the capabilities of the client device 108 of Rajkumar, so that there is a way that the user/driver can provide and/or to modify/accept/reject classification labels to that particular object to improve the vehicle’s ability to recognize that specific object or that type/classification of object in the future, and/or to share that user-acquired information pertaining to that object with its machine learning model and/or other vehicles’, thus improving that vehicle’s and possibly other vehicles’ machine learning model and object recognition capabilities for the future.
Based on the inclusion of the Rajkumar reference to the above prior art rejections, the claims are still not patentable and thus this Office action is FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663